DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.        Claims 1-21 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display device, comprising: a display panel; and a top cover disposed around a side surface of the display panel, wherein the top cover includes: an accommodation portion corresponding to the side surface of the display panel, a first extension portion extending from an upper end of the accommodation portion, and a second extension portion extending from a lower end of the accommodation portion, the first extension portion being offset from the second extension portion, and at least one portion of the top cover extends at an incline angle relative to the side surface of the display panel.” as recited claim 1. “A display device, comprising: a display panel; and a top cover disposed around a side surface of the display panel, wherein the top cover includes: an accommodation portion corresponding to the side surface of the display panel; a first extension portion extending from an upper end of the accommodation portion; and a second extension portion extending from a lower end of the accommodation portion, the first extension 
            Claims 3-9, and 11-21 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 2 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848